Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.

Status of claims
The amendment filed on 09/20/2022 is acknowledged. Claims 2-50 have previously been canceled and new claims 51-75 have been added. Claims 1 and 51-75 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 09/20/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 103(a) rejections of claim 3 over Jermann et al. (US 2005/0048012 A1) and Lockett (US 5,626,884), of claim 4 over Jermann et al. (US 2005/0048012 A1) and Berlin (US 2006/0020007 A1), of claim 48 over Jermann et al. (US 2005/0048012 A1) as evidenced by CAS Registry Number 58-85-5 (https://scifinder-n.cas.org/searchDetail/substance/625dc6e9db7d8d46216202cb/substanceDetails), Question 10: Relationship between pKa and pH (http://www.biology.arizona.edu/biochemistry/problem_sets/ph/10t.html), and Blum et al. (Toxicologic evaluation of a novel, highly soluble biotin salt, magnesium biotinate, https://static1.squarespace.com/static/5d8acb82fec4711e190159ee/t/60c7902f0944ee599fc297f2/1623691313526/Magnesium+biotinate.pdf), and of claim 49 over Jermann et al. (US 2005/0048012 A1) and Redmon et al. (US 2002/0123504 A1) and Rubin (US 2007/0149442 A1) as evidenced by Blum et a. (Toxicologic evaluation of a novel, highly soluble biotin salt, magnesium biotinate, https://static1.squarespace.com/static/5d8acb82fec4711e190159ee/t/60c7902f0944ee599fc297f2/1623691313526/Magnesium+biotinate.pdf) and 35 U.S.C. 112(b) rejection of claim 48 from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejection of the claims are maintained for reasons of record and the following. In addition, new claims are hereby included in the rejection and the rejection is modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 51-75 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jermann et al. (US 2005/0048012 A1).
Jermann et al. teach topical compositions in the form of powder, etc., (paragraphs 47 and 54 and claims 6 and 19), containing as an active ingredient a salt of an alkaline earth metal (such as Mg) with D biotin (the claimed D-enantiomer enriched in the instant claims 53, 58, 64, 70, and 75) (paragraphs 6, 7, 15, and 31, and claims 1 and 2) with or without vitamin C (the additional therapeutic agent in the instant claims 55 and 71). The daily dosage of biotin salt of Mg used ranges from 0.1 μg/day to 50 mg/day (paragraph 49).
The weight percentage of Mg in biotin salt of Mg (Mg(C10H15N2O3S)2) is calculated to be 4.756% (24.3/510.9=4.756%) (the instant claim 60).
A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with and/or lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed ranges of magnesium biotinate is from about 10 to about 100 mg and 10 mg and the range of daily dosage of biotin salt of Mg taught in the prior art is from 0.1 μg/day to 50 mg/day and therefor, overlaps with and/or includes the claimed ranges. Furthermore, a powder composition (such as in a bottle container) can contain more than one daily dose amount and a powder composition (such as in a capsule) can contain a portion of one daily dose amount. A wide range (about 10 µg to 10,000 mg) of magnesium biotinate is disclosed to be suitable according to the instant specification and thus the criticality of the claimed from about 10 to about 100 mg and 10 mg magnesium biotinate is not established.

Response to Applicants’ arguments:
Applicant’s amendments are addressed in the modified reject above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612